 

Exhibit 10.18

 

VERITEQ CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of June 17,
2014 (the “Grant Date”), between VeriTeQ Corporation, a Delaware corporation
(the “Company”) and Ned L. Siegel (the “Grantee”).

 

Background Information

 

A. The Compensation Committee has granted to the Grantee an award of 650,000
restricted shares of common stock, par value $0.01 per share (the “Common
Stock”), of the Company (the “Award”).

 

B. The Company and the Grantee are entering into this Agreement in order to
evidence the Award, which shall be governed in all respects by the terms and
provisions hereof.

 

C. The Grantee desires to accept the Award grant and agrees to be bound by the
terms and conditions of this Agreement.

 

Agreement

 

1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement, the Company hereby grants to the Grantee 650,000 shares of Common
Stock (the “Restricted Stock”) as of the Grant Date. The extent to which the
Grantee’s rights and interest in the Restricted Stock becomes vested and
non-forfeitable shall be determined in accordance with the provisions of
Sections 2 and 3 of this Agreement.

 

2. Vesting. Except as may be otherwise provided in Section 3 of this Agreement,
the vesting of the Grantee’s rights and interest in the Restricted Stock shall
be determined in accordance with this Section 2.

 

The Grantee’s rights and interest in 150,000 shares of the Restricted Stock
shall become fully vested and non-forfeitable and shall cease being restricted
on January 2, 2015, and the Grantee’s rights and interest in 500,000 shares of
the Restricted Stock shall become fully vested and non-forfeitable and shall
cease being restricted on January 3, 2016 (collectively the “Vesting Dates”),
provided that (1) the Grantee does not resign prior to the Vesting Dates and
(2) the Company does not terminate the engagement of the Grantee for cause prior
to the Vesting Dates, with said cause being defined as a conviction of a felony
or Grantee’s being prevented from providing services hereunder as a result of
Grantee’s violation of any law, regulation and/or rule.

 

3. Change of Control. In the event of a Change in Control (as defined below),
Restricted Stock that is not yet vested on the date such Change in Control is
determined to have occurred shall become fully vested on the date such Change in
Control is determined to have occurred. A “Change in Control” means the
happening of any of the following: (i) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” as such term is used in Section 13(d) and 14(d) of the
Exchange Act of 1934, as amended (the “Exchange Act”) (other than any trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities entitled generally to vote in the election of the Board
of Directors (other than the occurrence of any contingency); (ii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation or entity, which is consummated, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iii) the effective date of a complete
liquidation of the Company or the consummation of an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
which in both cases are approved by the stockholders of the Company as may be
required by law.

 

4. Restrictions on Transfer; Legending of Shares. Until such time as any share
of Restricted Stock becomes vested pursuant to Section 2 or Section 3 of this
Agreement, the Grantee shall not have the right to make or permit to occur any
transfer, pledge or hypothecation of all or any portion of the Restricted Stock,
whether outright or as security, with or without consideration, voluntary or
involuntary. Any transfer, pledge or hypothecation not made in accordance with
this Agreement shall be deemed null and void. The certificate evidencing the
Restricted Stock shall contain a legend in substantially the following form:

  

 
1 

--------------------------------------------------------------------------------

 

 

 

“The shares evidenced by this certificate are subject to restrictions on
transfer set forth in the Restricted Stock Award Agreement, dated June 17, 2014,
between VeriTeQ Corporation (the “Company”) and Ned L. Siegel, a copy of which
may be obtained from the Company at its principal executive offices.”

 

“The shares of common stock of the Company represented hereby have not been
registered under the Securities Act of 1933, as amended, or applicable state
securities laws and may not be transferred, pledged, hypothecated or otherwise
disposed of in the absence of an effective registration statement covering such
shares under that Act and any applicable state securities laws, unless, in the
opinion of counsel satisfactory to the Company, an exemption from registration
thereunder is available.”

 

5. Forfeiture. The Grantee shall forfeit all of his rights and interest in the
Restricted Stock if the Grantee resigns or the Company terminates the engagement
of the Grantee for cause (as defined in Section 2 above) before the Restricted
Stock becomes fully vested in accordance with Section 2 or Section 3 of this
Agreement.

 

6. Shares Held by Custodian; Rights to Dividends and Voting Rights. The Grantee
hereby authorizes and directs the Company to deliver any share certificate
issued by the Company to evidence the award of Restricted Stock to the Secretary
of the Company or such other officer of the Company (other than the Grantee) as
may be designated by the Company’s Board of Directors or the Compensation
Committee of such Board (the “Share Custodian”) to be held by the Share
Custodian until the Restricted Stock becomes fully vested in accordance with
Section 2 or Section 3 of this Agreement. When the Restricted Stock becomes
vested, the Share Custodian shall deliver to the Grantee (or his beneficiary in
the event of death) a certificate representing the vested Restricted Stock
(which then will be unrestricted) and may delete the first paragraph of the
legend set forth in Section 4 above. The Grantee hereby irrevocably appoints the
Share Custodian, and any successor thereto, as the true and lawful
attorney-in-fact of the Grantee with full power and authority to execute any
stock transfer power or other instrument necessary to transfer the Restricted
Stock to the Company, or to transfer the Restricted Stock to the Grantee on an
unrestricted basis upon vesting, pursuant to this Agreement, in the name, place,
and stead of the Grantee. The term of such appointment shall commence on the
Grant Date and shall continue until the Restricted Stock becomes vested or is
forfeited. During the period that the Share Custodian holds the shares of
Restricted Stock subject to this Section 6, the Grantee shall be entitled to all
rights applicable to shares of Common Stock of the Company not so held,
including the right to vote and receive dividends, but provided, however, in the
event of (i) any change in the Common Stock of the Company by reason of any
stock dividend, spin-off, split-up, spin-out, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares or (ii) any
distribution of Common Stock or other securities of the Company in respect of
such shares of Common Stock, the Grantee agrees that any certificate
representing shares of such additional Common Stock or other securities of the
Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian and shall be subject to all of the provisions of this Agreement
as if initially received hereunder.

 

7. Tax Consequences. Upon the occurrence of a vesting event specified in
Section 2 or Section 3 above, the Grantee must satisfy the federal, state, local
or foreign income and social insurance withholding taxes imposed by reason of
the vesting of the Restricted Stock.

 

The Grantee understands that the Grantee may elect to be taxed at the Grant Date
rather than when the Restricted Stock becomes vested by filing with the Internal
Revenue Service an election under section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), within thirty (30) days from the Grant Date. The
Grantee acknowledges that it is the Grantee’s sole responsibility, and not the
Company’s responsibility, to timely file the Code section 83(b) election with
the Internal Revenue Service if the Grantee intends to make such an election.
Grantee agrees to provide written notification to the Company if the Grantee
files a Code section 83(b) election.

 

8. No Effect on Engagement. Nothing in this Agreement shall confer upon the
Grantee the right to continue in the engagement of the Company or affect any
right which the Company may have to terminate the engagement of the Grantee
regardless of the effect of such termination of engagement on the rights of the
Grantee or this Agreement.

 

9. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to any applicable
conflicts of law. By accepting this Award, the Grantee irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of Florida or of the United States of America, in each case located
in Palm Beach County, Florida, for any litigation arising out of or relating to
this Agreement (and agrees not to commence any litigation relating thereto
except in such courts). The Grantee also irrevocably and unconditionally waives
any objection to the laying of venue of any litigation arising out of or related
to this Award in the courts of the State of Florida or of the United States of
America, in each case located in Palm Beach County, Florida, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient forum.

 

10. Successors. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.

 

11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

  

 
2 

--------------------------------------------------------------------------------

 

 

12. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day; (c) three
(3) business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:

 

If to the Company:

VeriTeQ Corporation

220 Congress Park Drive, Suite 201

Delray Beach, Florida 33445

 

If to Grantee:

Ned L. Siegel

3656 NW 52 Street

Boca Raton, FL 33496

 

13. Entire Agreement. Subject to paragraph D in the section of this Agreement
under the heading “Background Information,” this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to the terms and
conditions of this Award.

 

14. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

 

15. Additional Acknowledgements. By their signatures below (including electronic
signatures), the Grantee and the Company agree that the Restricted Stock is
granted under and governed by the terms and conditions of this Agreement.
Grantee has reviewed the terms of this Agreement, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Company’s Board of Directors upon any questions
relating to this Agreement.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.

 

VERITEQ CORPORATION 

 

 

 

 

 

 

 

By: 

/s/ Allison Tomek

 

Allison Tomek, Secretary 

 

 

 

 

 

 

 

GRANTEE: 

 

 

 

  /s/ Ned L. Siegel

 

Ned L. Siegel

 

 

3